       Case 5:20-cv-05799-LHK Document 271 Filed 09/30/20 Page 1 of 2




Deliberate obstruction by CENSUS2020 to undercount Apartments
Jan Rice <jrice27855@gmail.com>
Wed 9/30/2020 12:47 PM
To: CRD LHK <LHKCRD@cand.uscourts.gov>

Dear Sir/Madam,

I am a 69 yr old retired 30+ yrs career in Information Technology. I was an Enumerator for
CENSUS2020 for September 4 to September 17.

I have mounting evidence, CENSUS2020 has dramatically undercounted Multi-Unit
individuals.

As you are aware, POC, Elderly, Disabled, Low income and Single parent families make up a
preponderance of occupants in Apartments i.e. Multi-Units

CENSUS2020 prevented Enumerators access to a module available within the Field Data
Capture (FDC) application.

The MU (MULTI-UNIT) module
provides a tool for a Enumerator to contact Property Managers.

FDC presents all the Apartments from small to large complexes to the Enumerator using the
MU INTRO screen.

Enumerator and Property Managers work together to identify if an apartment is Vacant or if
occupied, the number of occupants.

MU INTRO provides a fast, accurate and most importantly time-savings tool to collect the
minimum required information from the greatest number of Apartments.

I have statements from other Enumerators, stating they have NEVER used the MU tool in the
field work, to collect Multi-Unit CENSUS2020 information.

Another Enumerator was trained on the MU module, but was told by her Census Field
Supervisor, the tool would not be used.

I was not trained on the MU tool. Although two Property Managers provided a long list of
Apartments with required information, I was never told the MU tool was available.

I was also terminated as a Enumerator, for what I believe was my persistent request to
continue my work directly with Property Managers.

CENSUS2020 management has the right to provide whatever tools deemed appropriate.
       Case 5:20-cv-05799-LHK Document 271 Filed 09/30/20 Page 2 of 2



I am sure if asked, numerous reasons will be presented defending the withdrawal of the
MULTI-UNIT tool for field use by Enumerators. The proof is the actual numbers from the
FDC information. Information can be manipulated, data can not.

I would like to talk to someone to present more evidence, outlining CENSUS2020 overt
actions to intentional undercount POC, Elderly, Disabled, Low income and Single parent
families.

Americans that are recipients of Government Entitlement Programs are under siege by
COVID19. I have information which also demonstrates the U.S. Government is denying their
very existence.

Please let me present my information. If you then conclude I'm a conspiracy nut, I'll go bug
someone else.

Seriously, please give me 30 minutes.


Sincerely,

Janice Rice

303-949-8159
jrice27855@gmail.com
